DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Coppersmith et al. (US Patent Application Publication No. 2016/0256234, hereinafter Coppersmith) in view of Vayser et al. (US Patent Application Publication No. 2016/0015467, hereinafter Vayser).

In regard to claim 1, Coppersmith discloses a cannula system (250, Fig. 17A) for accessing a target site in the body of a patient (Fig. 17A, Par. 72), said cannula system comprising: 
a cannula tube (254) having a distal end and a proximal end, and a lumen extending from said proximal end to said distal end (Fig. 17A illustrates a lumen), a central longitudinal axis defined by the lumen (Fig. 17A), and a luminal surface on an inner wall of said cannula tube (via internal wall of the cannula tube, Fig. 17A); and 
a light source (40) disposed proximate the proximal end of the cannula tube, said light source configured to project light into the lumen of the cannula tube (Fig. 17A); wherein 
the cannula tube comprises an opaque material, non- transmissive to visible light (Fig. 17A, the specification makes no reference to the cannula tube having transparent properties and further states in Par. 72 that light is projected toward the lower end (258) of the tube to illuminate a surgical site).
Coppersmith is silent with respect to the luminal surface has an Average Roughness of about 8 micro-inches or smoother.
Vayser teaches an analogous surgical tool for illuminating a body cavity.  Specifically, Vayser teaches that in order to maximize total internal reflection and minimize light loss, surface roughness should be less than 500 Angstroms and preferably 100 Angstroms (Par. 110).
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the internal surface of the tubular body of Coppersmith to have a surface roughness of less than 100 Angstrom as taught by Vayser thereby maximizing total internal reflection and minimizing light loss from the light source to the surgical site (Par. 110).

In regard to claim 2, Coppersmith teaches wherein: the cannula tube consists entirely of a material which is non-transmissive to visible light (Fig. 17A, the specification makes no reference to the cannula tube having transparent properties and further states in Par. 72 that light is projected toward the lower end (258) of the tube to illuminate a surgical site).

In regard to claim 4, Coppersmith teaches wherein: the light source comprises a plurality of lights disposed on the proximal end of the cannula tube, where the lights are characterized by a main beam axis, and said main beam axis is directed at an angle of about 80° from a radial axis of the cannula tube (Figs. 16B, 17B illustrate the light sources being gently angled with respect to the central longitudinal axis of the cannula tube resulting in the main beam axis being directed at an angle of approximately 80° from a radial axis of the cannula tube).

In regard to claim 5, Coppersmith teaches wherein: the light source comprises of a plurality of lights disposed on the proximal end of the cannula tube, where the lights are characterized by a main beam axis, and said main beam axis is directed at an angle of about 10° relative to the luminal surface of the cannula tube (Figs. 16B, 17B illustrate the light sources being gently angled with respect to the central longitudinal axis of the cannula tube resulting in the main beam axis being directed at an angle of approximately 10° relative to a luminal surface of the cannula tube).


In regard to claim 7, Coppersmith teaches wherein: the light source is characterized by a main beam axis, and said beam axis is aimed at an angle of 10 to 30° froma radian of the cannula tube (Figs. 16B, 17B illustrate the light sources being gently angled with respect to the central longitudinal axis of the cannula tube resulting in the main beam axis being directed at an angle of between 10 to 30° from a radian of the cannula tube).

In regard to claim 11, Coppersmith teaches wherein: the inner diameter of the cannula tube, from the proximal end to the distal end, is isodiametric (Fig. 17A).

In regard to claim 13, Coppersmith teaches wherein: the opague material of the cannula tube is free of any optical fibers (Fig. 17A).

Claims 1, 2, 6, 8, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Branch et al. (US Patent Application Publication No. 2004/0143169, hereinafter Branch) in view of Vayser et al. (US Patent Application Publication No. 2016/0015467, hereinafter Vayser).

In regard to claim 1, Branch discloses a cannula system (14, Fig. 1) for accessing a target site in the body of a patient (Fig. 1, Par. 19), said cannula system comprising: 
a cannula tube (18) having a distal end and a proximal end, and a lumen (24) extending from said proximal end to said distal end, a central longitudinal axis defined by the lumen, and a luminal surface (30) on an inner wall of said cannula tube (Fig. 1); and 
a light source (60) disposed proximate the proximal end of the cannula tube, said light source configured to project light into the lumen of the cannula tube (Fig. 1); wherein 
the cannula tube comprises an opaque material, non- transmissive to visible light (Par. 17).
Branch is silent with respect to the luminal surface has an Average Roughness of about 8 micro-inches or smoother.
Vayser teaches an analogous surgical tool for illuminating a body cavity.  Specifically, Vayser teaches that in order to maximize total internal reflection and minimize light loss, surface roughness should be less than 500 Angstroms and preferably 100 Angstroms (Par. 110).
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the internal surface of the tubular body of Branch to have a surface roughness of less than 100 Angstrom as taught by Vayser thereby maximizing total internal reflection and minimizing light loss from the light source to the surgical site (Par. 110).

In regard to claim 2, Vayser teaches wherein: the cannula tube consists entirely of a material which is non-transmissive to visible light (Par. 17).

In regard to claim 6, Branch teaches wherein: the light source comprises of a plurality of lights disposed on the proximal end of the cannula tube, where the lights are characterized by a main beam axis, and said main beam axis is directed parallel to a portion of the luminal surface on the inner wall of the cannula (Fig. 1).


In regard to claim 8, Branch teaches wherein: the light source consists of two lights, disposed on the proximal end of the cannula tube and separated by a first arc of about 60°, or two pairs of lights, with the pairs separated by a first arc of about 60° (Figs. 3-4 illustrate the light source having a plurality of lights located along an arc, wherein at least two of the lights are separated by an arc of about 60°).

In regard to claim 11, Branch teaches wherein: the inner diameter of the cannula tube, from the proximal end to the distal end, is isodiametric (Fig. 1).

In regard to claim 13, Branch teaches wherein: the opague material of the cannula tube is free of any optical fibers (Fig. 1).

Claims 1, 9, 10, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Selover et al. (US Patent Application Publication No. 2007/0276191, hereinafter Selover) in view of Vayser et al. (US Patent Application Publication No. 2016/0015467, hereinafter Vayser).
In regard to claim 1, Selover discloses a cannula system (120, Fig. 2B) for accessing a target site in the body of a patient (Par. 35), said cannula system comprising: 
a cannula tube (224) having a distal end and a proximal end, and a lumen extending from said proximal end to said distal end (Fig. 2A illustrates a lumen extending within the cannula tube), a central longitudinal axis defined by the lumen, and a luminal surface (via inner surface of 224a and 226) on an inner wall of said cannula tube (Fig. 2A); and 
a light source disposed proximate the proximal end of the cannula tube, said light source configured to project light into the lumen of the cannula tube (Par. 37, Fig. 2A); wherein 
the cannula tube comprises an opaque material, non- transmissive to visible light (Par. 25).
Selover is silent with respect to the luminal surface has an Average Roughness of about 8 micro-inches or smoother.
Vayser teaches an analogous surgical tool for illuminating a body cavity.  Specifically, Vayser teaches that in order to maximize total internal reflection and minimize light loss, surface roughness should be less than 500 Angstroms and preferably 100 Angstroms (Par. 110).
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the internal surface of the tubular body of Selover to have a surface roughness of less than 100 Angstrom as taught by Vayser thereby maximizing total internal reflection and minimizing light loss from the light source to the surgical site (Par. 110).

In regard to claim 9, Selover teaches wherein: the inner diameter of the cannula tube proximal end is conical, and the inner diameter of the cannula tube distal end is isodiametric (Fig. 2A).

In regard to claim 10, Selover teaches wherein: the inner diameter of the cannula tube proximal end is isodiametric, and the inner diameter of the cannula tube distal end is isodiametric, and the inner diameter of the cannula tube distal end is smaller than the inner diameter of the cannula tube proximal end, and the cannula tube proximal end and cannula tube distal end are joined by a neck-down portion of the cannula tube (Fig. 2A).

In regard to claim 12, Selover teaches wherein: the cannula tube consists of metal (Par. 35).

In regard to claim 16, Selover teaches further comprising: an electrically isolating coating on the luminal surface of the cannula tube (Par. 35, via a non-conductive material such as a polymer).

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Selover et al. (US Patent Application Publication No. 2007/0100211, hereinafter Selover2) in view of Vayser et al. (US Patent Application Publication No. 2016/0015467, hereinafter Vayser).
In regard to claim 1, Selover2 discloses a cannula system (10, Fig. 1) for accessing a target site in the body of a patient (Par. 31), said cannula system comprising: 
a cannula tube (40) having a distal end and a proximal end, and a lumen extending from said proximal end to said distal end (42), a central longitudinal axis defined by the lumen, and a luminal surface (inner surface of the cannula tube (40)) on an inner wall of said cannula tube (Fig. 1); and 
a light source (50) disposed proximate the proximal end of the cannula tube, said light source configured to project light into the lumen of the cannula tube (Par. 35, Fig. 1); wherein 
the cannula tube comprises an opaque material, non-transmissive to visible light (Par. 36, teaches of only the window (49) through which the light emitter (50) project light being transparent or translucent thereby providing the rest of the cannula tube with an opaque material).
Selover2 is silent with respect to the luminal surface has an Average Roughness of about 8 micro-inches or smoother.
Vayser teaches an analogous surgical tool for illuminating a body cavity.  Specifically, Vayser teaches that in order to maximize total internal reflection and minimize light loss, surface roughness should be less than 500 Angstroms and preferably 100 Angstroms (Par. 110).
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the internal surface of the tubular body of Selover2 to have a surface roughness of less than 100 Angstrom as taught by Vayser thereby maximizing total internal reflection and minimizing light loss from the light source to the surgical site (Par. 110).

In regard to claim 3, Selover2 teaches wherein: the cannula tube comprises a material which is transmissive to visible light (via window (49), Par. 35) and the luminal surface comprises a material which is non-transmissive to visible light (the rest of the luminal surface, not including the window (49) is non-transmissive to visible light, Par. 35).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Branch et al. (US Patent Application Publication No. 2004/0143169, hereinafter Branch) in view of Vayser et al. (US Patent Application Publication No. 2016/0015467, hereinafter Vayser), as applied to claim 1, and further in view of Davis (US Patent Application Publication No. 2017/0332887).

In regard to claims 14 and 15, Branch and Vaysar are silent with respect to further comprising: a camera assembly secured to the proximal end of the cannula, with a portion of the camera assembly overhanging the lumen and extending into a cylindrical space defined by the lumen of the cannula tube; wherein the camera assembly has a distal-most optical surface, and said distal-most optical surface is disposed proximate the proximal end of the cannula tube; wherein the camera assembly is radially disposed between the two lights, within the first arc of about 60°.
Davis teaches an analogous illuminated cannula (4, Fig. 2) comprising a cannula body (6) configured to deliver both illumination and imaging to a body cavity.  The light source can be provided at proximal or distal ends of the cannula tube for providing illumination light (Par. 16) and the imaging means are provided at the proximate the proximal end of the cannula tube.  The imaging means are provided via a camera (5) and prism (12) mounted to a proximal end of the cannula tube, wherein the camera can be shifted radially with respect to the cannula tube to alter the field of view of the camera (Figs. 2, 5).
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to provide the cannula tube of Branch with the camera and prism of Davis providing the physician with visualization of the surgical site during an operation while minimizing obstruction of the lumen (see abstract).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Branch et al. (US Patent Application Publication No. 2004/0143169, hereinafter Branch) in view of Vayser et al. (US Patent Application Publication No. 2016/0015467, hereinafter Vayser), as applied to claim 1, and further in view of Fuhrman et al. (US Patent Application Publication No. 2017/0203065, Fuhrman).

In regard to claims 17 and 18, Branch and Vaysare are silent with respect to further comprising: a hydrophobic coating on the luminal surface of the cannula tube, further comprising: a lipophobic or oleophobic coating on the luminal surface of the cannula tube.
Fuhrman teaches of an analogous device; further comprising: a hydrophobic coating on the luminal surface of the cannula tube ({0052]- coating comprising at least one of a hydrophobic, lipophobic, and oleophobic substance formed on at least one of an interior and an exterior surface of at least one of the tube, the cuff, and the skirt).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the hydrophobic coating of Fuhrman with the cannula (/4) of modified Branch. Thereby, preventing damage to fragile parts that might result from wetting and sticking during deployment (Fuhrman [0046]).Further, assisting in the reduction of accumulated fluids deposited on the sides of the luminal surface, and obstructing light distribution.
Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN N HENDERSON/           Primary Examiner, Art Unit 3795                                                                                                                                                                                             	July 2, 2022